DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungwirth et al (2007/0040512).
Claim 1, Jungwirth discloses a light source (red light-emitting elements 22, green light-emitting elements 32, and blue light-emitting elements 42, Fig. 1) designed to improve color reproducibility, the light source comprising: 
an illuminant array that includes at least three channels (red light-emitting elements 22, green light-emitting elements 32, and blue light-emitting elements 42 are three channels), wherein each channel includes one or more illuminants (red light-emitting elements 22, green light-emitting elements 32, and blue light-emitting elements 42, see Fig. 1) configured to electromagnetic waves of a given frequency, and 
wherein each channel is separately addressable to produce electromagnetic waves of different frequencies (see P[0037]… The current drivers 28, 38, 48 are configured to regulate the supply of current to arrays 20, 30, 40 independently so as to control the chromaticity of the combined light….); and 
a controller configured to determine (controller 50), based on a predefined model (see P[0036]… generate light of a specific chromaticity, for instance white light….), an operating parameter for simultaneously driving the at least three channels to produce a desired mix of electromagnetic radiation (see P[0037]… The current drivers 28, 38, 48 are configured to regulate the supply of current to arrays 20, 30, 40 independently so as to control the chromaticity of the combined light…).
Claim 2, Jungwirth discloses the light source of claim 1, wherein the one or more illuminants corresponding to each channel are operable to produce electromagnetic radiation within a visible range (white light), and wherein the operating parameter is determined to cause the at least three channels to produce white light having a particular correlated color temperature (see P[0037]).
Claim 5, Jungwirth discloses the light source of claim 1, further comprising: a heat sensor configured to measure thermal feedback (temperature 26, 36 and 46, see P[0049] and voltage sensors 27, 37, 47, see P[0052]… he forward voltage of the arrays 20, 30, 40 can be correlated to the junction temperature…); wherein the controller is further configured to determine, for each channel, an effect of the thermal feedback, and adjust the predefined model responsive to a determination that the effect exceeds a threshold for at least one channel (see P[0049]… The polynomial-based correction can be implemented in the controller 50 to account for the junction temperature…, and see P[0054]-[0055]… to compensate for the undesirable shift due to average forward current, another polynomial-based correction relating to peak wavelength shift due to variations in the average forward current can be derived during calibration of the luminaire 10. This polynomial-based correction can be used by the controller 50 to compensate for wavelength deviations when varying the duty cycle and subsequently the average forward current to current drivers 28, 38, 48…).
Claim 6, Jungwirth discloses the light source of claim 2, further comprising: multiple optical sensors (60, 70, 80) configured to measure optical feedback at different values of electromagnetic radiation in the visible range; wherein the controller is further configured to determine, for each channel, whether color shift has occurred by examining the optical feedback, and adjust the predefined model responsive to a determination that color shift exceeds a threshold for at least one channel (see P[0048]… shift in the peak wavelengths of the emitted light can be accounted for by adjusting the target optical sensor response values to maintain the desired chromaticity or CCT of the combined light…).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthu et al. (6,441,558).
Muthu discloses the claimed invention except of wherein the illuminant array has a tunable CCT range of 1650K to 8000K. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the illuminant array has a tunable CCT range of 1650K to 8000K, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthu et al. (6,441,558) in view of Grootes et al. (2007/0046485).
	Muthu discloses the invention substantially as claimed except at least three linear field-effect transistor-based (FET-based) current regulated drivers configured to drive the at least three channels of the illuminant array instead of three pulse width modulation current regulated drivers for driving the three channels. Grootes shows that a linear field-effect transistor-based (FET-based) current regulated driver is an equivalent structure known in the art (see Figs. 1, 2, 3, and 4 and P[0041]….The AM lead is used to control the "linear" conductivity of the pass transistor 14…). Therefore, because these two current regulated drivers were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute the at least three linear field-effect transistor-based (FET-based) current regulated drivers for the three pulse width modulation current regulated drivers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (2016/0254416) and Gerlach et al. (2010/0188022) disclose a lighting fixture with at least three channels for mixing light to produce white light having a tunable correlated color temperature range of 1600k to 100000K.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/2/22